Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 2/23/2021 that has been entered and made of record. Claims 1-19 are cancelled. New claims 20-39 are added. No new matter is added.
Priority
2.	No acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	This application has not submitted any  information disclosure statement (IDS).
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
Terminal Disclaimer
5.	Applicant has filed a terminal disclaimer on 4/8/2022 and 4/19/2022 to overcome the obvious double patenting rejection discussed with applicant on April 08, 2022. Terminal claimer is accepted by the USPTO office. Based on this there is no obvious double patenting rejection with allowed application 15/910,982, patent 10,957,314
Allowable Subject Matter
6.	Claims 20-39 are allowed. Claims 1-19 are cancelled.
Following is Examiner's statement of reason for allowance.
 7.	Independent claim 20, 38 and 39 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a method for providing an automated assistant for a specific domain, comprising: receiving a domain-specific specification including a description of a constraint for the automated assistant, the automated assistant previously trained with training data corresponding to the domain-specific specification; using a previously-trained semantic parser to map the description of the constraint to a constraint template; and enabling the automated assistant to conduct interactive dialogue based on the constraint template and general features derived from the previous training with the training data and domain-specific features for a domain indicated in the domain-specific specification.

8.	Claims 21-37 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim20 as the method for providing an automated assistant for a specific domain of claim 20.
 
9.	The closet prior art of Mark Gable (US 2014/0360263} in view of Elad Levi (US
2017/0098389) teaches method for providing an automated assistant for a specific domain but further fails to teach a method for providing an automated assistant for a specific domain, comprising: receiving a domain-specific specification including a description of a constraint for the automated assistant, the automated assistant previously trained with training data corresponding to the domain-specific specification; using a previously-trained semantic parser to map the description of the constraint to a constraint template; and enabling the automated assistant to conduct interactive dialogue based on the constraint template and general features derived from the previous training with the training data and domain-specific features for a domain indicated in the domain-specific specification.. 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/
Primary Examiner, Art Unit 2677